United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                  UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit                 February 9, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-40297
                           No. 03-40388



                       CAPE SYSTEMS, INC.,

                                               Plaintiff-Appellee,


                              VERSUS


               TOPS ENGINEERING CORPORATION; ET AL.,

                                                         Defendants,

                   TOPS ENGINEERING CORPORATION,

                                              Defendant-Appellant.




          Appeals from the United States District Court
                For the Eastern District of Texas
                            2:99-CV-82



Before DAVIS, BARKSDALE and PRADO, Circuit Judges.

PER CURIAM:*

      After reviewing the record and considering the briefs and

argument of counsel, we are satisfied that the district court

committed no reversible error.



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
AFFIRMED.




            2